JUSTICE CAMPBELL, dissenting: I respectfully dissent from the majority opinion because it cannot be reconciled with the legislative intent of section 117 of “An Act to revise the law in relation to the assessment of property and the levy and collection of taxes, and to repeal certain Acts herein named” (the Revenue Act) (Ill. Rev. Stat. 1987, ch. 120, par. 598). In construing a statute, it is incumbent upon the court to ascertain and to give effect to the legislative intent by looking at the language of the statute and the purposes to be attained by the statute. (In re Petition of the Village of Kildeer to Annex Certain Territory (1988), 124 Ill. 2d 533, 530 N.E.2d 491.) Section 117 was amended in 1931 to eliminate standing to municipal corporations to file over-assessment and underassessment complaints with the Board of Tax Appeals and to limit standing to “taxpayers.” See People ex rel. Thomas v. Nixon (1933), 353 Ill. 556, 187 N.E. 650; People ex rel. McDonough v. Marshall Field & Co. (1934), 355 Ill. 633, 189 N.E. 885. It is well established that a party cannot circumvent the purpose of a statute by doing indirectly that which he cannot do directly. (Kildeer, 124 Ill. 2d 533, 530 N.E.2d 491.) In my opinion, this is exactly what the school board has done in the present case. Although plaintiff is a taxpayer, it is clear from the record that the real party in interest in this action is the school board. For example, it is undisputed that: (1) plaintiff is president of the school board; (2) the school board instigated the underassessment complaints by formal resolution; (3) plaintiff admitted that he represented the interests of the school board; (4) the school board authorized and directed the hiring of plaintiffs attorneys; and (5) the school board has agreed to pay all costs and expenses attendant to the prosecution of the underassessment complaints. In my opinion, these facts support the conclusion that when the school board recognized that it could not file an underassessment complaint pursuant to section 117 of the Revenue Act, it circumvented the statutory bar and took an indirect route by having plaintiff file the underassessment claim. If this type of flagrant disregard of the statutory mandates of section 117 remains unchecked, municipal corporations will have carte blanche to select a representative taxpayer to file its underassessment claims and thereby obfuscate the legislative intent behind section 117 that municipal corporations be denied standing. For these reasons, I would affirm the trial court’s order granting defendant’s motion to dismiss plaintiff’s complaint for declaratory judgment.